Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0280
              Lower Tribunal Nos. 20-244AP, 12-24700 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

Millennium Radiology, LLC, d/b/a Millennium Open MRI, a/a/o
                   Maria D. Rodriguez,
                                  Appellee.


      An appeal from the County Court for Miami-Dade County, Myriam
Lehr, Judge.

    Michael J. Neimand, House Counsel of United Automobile Insurance
Company, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines), Marks
& Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     MILLER, J.
      Insurer, United Automobile Insurance Company, challenges a final

summary judgment entered in favor of appellee, Millennium Radiology, LLC,

in a first-party personal injury protection action. On appeal, United Auto

argues the “identity of the parties” element of collateral estoppel is not

satisfied where the assignees and medical providers are identical but the

insured or assignor is different. Recognizing that the trial court did not have

the benefit of our decision in United Automobile Insurance Co. v. Millennium

Radiology, LLC, 47 Fla. L. Weekly D175a (Fla. 3d DCA Jan. 12, 2022) at the

time judgment was rendered, we nonetheless agree.            Accordingly, we

reverse and remand the order under review.

      Reversed and remanded.




                                      2